


117 HR 1451 IH: Emergency Eviction Enforcement Act of 2021
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1451
IN THE HOUSE OF REPRESENTATIVES

March 1, 2021
Mr. Cohen (for himself, Ms. Omar, and Ms. Norton) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend title 18, United States Code, to provide for prohibitions on eviction, and for other purposes.


1.Short titleThis Act may be cited as the Emergency Eviction Enforcement Act of 2021. 2.Prohibition on eviction during national emergency (a)Civil actionAny person injured by a violation of this section, or the Attorney General, on behalf of such person, unless such person at any time may bring a cause of action for injunctive relief, repossession of the property under the terms prior to the violation of this section, and damages equal to the greater of three times the amount of the injury or three times the amount of any rent charged for the covered dwelling following a violation of this section, and may be awarded attorneys’ fees. If the prevailing party is the Attorney General, any damages recovered shall be disbursed equally between—
(1)the victim of the offense; (2)a fund that shall be available to the Attorney General without further appropriation or limitation as to fiscal year, exclusively for purposes of engaging in other civil actions under this section; and
(3)the Legal Services Corporation for purposes of any activities to support the provision of fair housing. (b)In generalWhoever, being a lessor of a covered dwelling, knowingly—
(1)repossesses or physically attempts to repossess a covered dwelling from a tenant of the covered dwelling without a duly issued order from a court of jurisdiction;  (2)threatens, harasses, intimidates, or creates a hostile environment for a tenant of a covered dwelling for the purpose of causing the tenant to vacate the covered dwelling; or
(3)impairs the habitability of a covered dwelling (including suspending utility service, changing locks, refusing to repair structure, plumbing, electrical, ventilation systems, maintain appliances in state of good repair) for the purpose of causing the tenant to vacate the covered dwelling,shall have violated this section.  (c)DefinitionIn this section:
(1)The term dwelling— (A)has the meaning given the term in section 802 of the Fair Housing Act (42 U.S.C. 3602); and
(B)includes houses and dwellings described in section 803(b) of such Act (42 U.S.C. 3603(b)).  (2)The term covered dwelling means a dwelling located in an area designated by the President as a national emergency, for the duration of the designation, under the National Emergencies Act (50 U.S.C. 1601 et seq.), Public Health Service Act (42 U.S.C. 247d), or Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 

